COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Frank and Senior Judge Hodges
Argued at Chesapeake, Virginia


CLINTON T. ROGERS, JR., SOMETIMES KNOWN AS
 CLINTON THOMAS ROGERS, JR.
                                         MEMORANDUM OPINION * BY
v.   Record No. 0346-99-1                 JUDGE RICHARD S. BRAY
                                               MAY 2, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                  Junius P. Fulton, III, Judge

          Allan D. Zaleski (Weisberg & Zaleski, P.C.,
          on brief), for appellant.

          Steven A. Witmer, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Clinton T. Rogers (defendant) appeals a conviction in a bench

trial for possession of cocaine with intent to distribute.   He

complains that the trial court erroneously permitted a police

officer to opine that defendant possessed the drugs for purposes

of distribution.    Finding no error, we affirm.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.   In accordance with well established

principles, we view the evidence in the light most favorable to

the Commonwealth.

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                                   I.

        On May 2, 1998, Norfolk police arrested defendant after

observing him seated in an automobile with a package of suspected

marijuana "between his legs in plain view."    During a related

search of defendant's person, police discovered "a plastic bag

containing 20 small zip-loc[k] bags of suspected cocaine" and $168

cash.    Shortly thereafter, defendant admitted that the bags

contained cocaine, which he intended "to sell," and he had been

selling cocaine for "3 weeks."    The attendant certificate of

analysis, introduced in evidence, reported 2.6 grams of cocaine.

        At trial, Norfolk Police Investigator Michael James Reardon,

a Commonwealth's witness, qualified as an expert in "narcotics

packaging."    Thereafter, the Commonwealth inquired of Reardon:

             I've just handed you [the certificate of
             analysis]. If you would, looking at the
             amount of cocaine listed there and the
             manner in which that cocaine is packaged,
             could you let me know if you have an opinion
             as to whether the possession of that amount
             of cocaine is consistent with personal use
             in your experience?

Defendant objected, arguing that the question improperly invited

testimony to the "ultimate issue in question."     The court

overruled the objection, and Reardon responded, without

objection:

             The 20 bags would be consistent with someone
             who is selling narcotics. I can't honestly
             say that 2.6 grams is someone who is selling
             because I've known people to use a lot more
             than that in one day's time, but 20 bags is
             something that would be inconsistent -- that

                                 - 2 -
          along with his statement would be -- would
          prove to -- would make my opinion be that he
          was out there selling narcotics.

                                 II.

     Rule 5A:18 provides, in pertinent part, that "[n]o ruling

of the trial court . . . will be considered as a basis for

reversal unless the objection was stated together with the

grounds therefor at the time of the ruling, except for good

cause shown or to enable the Court of Appeals to attain the ends

of justice."   "To be timely, an objection must be made when the

occasion arises -- at the time the evidence is offered or the

statement made."   Marlowe v. Commonwealth, 2 Va. App. 619, 621,

347 S.E.2d 167, 168 (1986).

     Assuming, without deciding, that Reardon impermissibly

testified that the evidence was "consistent with someone selling

narcotics" and defendant "was out there selling narcotics," his

answer was unresponsive to a proper question.      It is well

established that an expert may testify to the conclusion that an

accused was in possession of drugs attended by circumstances

"inconsistent with personal use."       Davis v. Commonwealth, 12 Va.

App. 728, 731, 406 S.E.2d 922, 923 (1991).      However, defendant

offered no timely objection to the improper testimony.      Thus,

Rule 5A:18 precludes our consideration of the issue on appeal.

Further, finding no miscarriage of justice, we decline to invoke

the exception to the rule.    See generally Redman v.



                                - 3 -
Commonwealth, 25 Va. App. 215, 221-22, 487 S.E.2d 269, 272-73

(1997).

     Accordingly, we affirm the conviction.

                                                  Affirmed.




                              - 4 -